Citation Nr: 0328577	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  99-00 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lumbar spine disorder.

2.  Entitlement to an increased disability rating for the 
residuals of a crush injury to the left ilium crest and pubic 
ramus, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from September 
1951 to June 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The case was previously before the Board in August 2000, when 
it was remanded for adjudication of additional issues and for 
additional development.  Rating action in August 2000 
determined that there was no clear and unmistakable error in 
rating actions of January 1987 and November 1991 and the 
veteran did not appeal that determination.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The RO denied service connection for lumbar spine 
disability in November 1991.  The veteran was notified of 
this decision in January 1992 but did not file an appeal. 

3.  No competent medical evidence establishing a relationship 
between the veteran's current lumbar spine disability and the 
veteran's active military service or his inservice pelvic 
crush injury has been received since the November 1991 RO 
decision.  

4.  The evidence received since the November 1991 RO decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  

5.  The residuals of a crush injury to the left ilium crest 
and pubic ramus is manifested by flexion of the left hip to 
90 degrees, external rotation to 40 degrees, internal 
rotation to 10 degrees, and complaints of pain and 
discomfort.  


CONCLUSIONS OF LAW

1.  The November 1991 decision of the RO denying service 
connection for a lumbar spine disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  Evidence received since the November 1991 RO decision 
denying service connection for lumbar spine disorder is not 
new and material, and the veteran's claim for service 
connection for a lumbar spine disorder has not been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38. C.F.R. §§ 3.104, 19.129, 
19.192 (1991)

3.  The criteria for a rating in excess of 10 percent for the 
residuals of a crush injury to the left ilium crest and pubic 
ramus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002);  38 C.F.R. Part 4, including §§ 4.7, 4.67, 4.71a and 
Diagnostic Codes 5003, 5010, 5250, 5251, 5252, 5253, 5254, 
5255 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2003).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2003).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2003).

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2003); 38 C.F.R. § 
3.159(b)(2003).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2003). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2003); 38 C.F.R. § 3.159(c)(2003).  With respect 
to this duty to assist the veteran in obtaining evidence, the 
VCAA requires that VA notify the claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary). 

In this case, VA informed the appellant of the evidence 
needed to substantiate his claims in a letter dated June 
2002.  This letter also informed the appellant of VA's duty 
to assist the appellant and which party would be responsible 
for obtaining which evidence.  The Board concludes that the 
discussion therein adequately informed the appellant of the 
information and evidence needed to substantiate his claim, 
and of VA's duty to assist in obtaining evidence thereby 
meeting the notification requirements of the VCAA.  In July 
2003 the RO again informed the veteran by letter of the 
evidence needed to substantiate his claims.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

In the present case both the June 2002 letter and the July 
2003 letter informed the veteran that he had 30 days to 
respond to the RO's request for evidence.  However, both the 
September 1998 Statement of the Case, and the Board remand 
dated in August 2000 also informed the veteran of the 
evidence needed to substantiate his claims.  The Board notes 
that it has been well over a year since these documents were 
issued to the veteran to provide him notice.  Also VA has 
obtained the veteran's medical treatment records and has 
conducted three VA Compensation and Pension examinations of 
the veteran since he filed his claim in May 1998.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the requirements of the VCAA were met 
where the appellant was fully notified and aware of the type 
of evidence required to substantiate his claims and that no 
additional assistance would aid in further developing his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

As discussed above, VA has fulfilled its duties to inform and 
assist the appellant on his claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.  A remand or 
further development of the claim would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claims 
or her substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2002).  
Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

II.  New and Material Evidence to Reopen

Initially we noted that reopening a claim for service 
connection which has been previously and finally disallowed 
requires that new and material evidence be presented or 
secured since the last final disallowance of that claim.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As a result, 
the proper issue to be adjudicated in this matter is whether 
the veteran has submitted new and material evidence to reopen 
his claim for service connection for a lumbar spine 
disability.  The RO's January 2003 Supplemental Statement of 
the Case cited the issue merely as one of service connection.  
The fact that the RO may have determined that new and 
material evidence was presented, and reopened the claim on 
that basis, is not binding on the Board's determination of 
the question of whether new and material evidence has been 
submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995) (On 
appeal, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) held that the Court correctly construed 38 
U.S.C. §§ 5108 and 7104 in holding that the Board is required 
to determine whether new and material evidence has been 
presented before it can reopen a claim and readjudicate 
service connection or other issues going to the merits.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996)).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (2003).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(d) (2002); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
2002); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the older version of 
the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003).  
Reopening the claim no longer requires a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim as set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

More recently new VA regulations have been adopted which 
implement more stringent criteria to be met in order to 
reopen a previously denied claim with new and material 
evidence.  The newly adopted regulations specifically provide 
that:

A claimant may reopen a finally 
adjudicated claim by submitting new 
and material evidence.  New evidence 
means existing evidence not 
previously submitted to agency 
decision makers.  Material evidence 
means existing evidence that, by 
itself or when considered with 
previous evidence of record, relates 
to an unestablished fact necessary 
to substantiate the claim.  New and 
material evidence can be neither 
cumulative nor redundant of the 
evidence of record at the time of 
the last prior final denial of the 
claim sought to be reopened, and 
must raise a reasonable possibility 
of substantiating the claim.

38 C.F.R § 3.156(a) (2003).

However, the new, more stringent, regulations are applicable 
to claims filed on and after August 29, 2001.  In the present 
case the veteran filed to reopen his claim for service 
connection for a lumbar spine disability in May 1998 which is 
well before this date.  This means that he only needs to meet 
the older, less stringent, criteria to reopen his claim.  
Under the less stringent criteria, the court has held that 
new and material evidence can be evidence which provides a 
more complete picture of the circumstances.  Hodge v. West, 
155 F.3d 1356 (1998).  

In this case, the RO denied service connection for a lumbar 
spine disorder in a November 1991 rating decision and 
notified the veteran of the decision in January 1992.  The 
veteran did not appeal the RO decision and it became final.  
38 U.S.C.A. § 7105(c) (West 1991).  

The matter under consideration in this case is whether a 
lumbar spine disorder was incurred during the veteran's 
active military service.  In order for the veteran's claim to 
be reopened, evidence must have been presented, or secured, 
since the November 1991 RO decision on the merits which is 
relevant to, and probative of, this matter under 
consideration.  The basis for the November 1991 denial was 
that current low back disability was not related to service 
but to a post service injury.  

The evidence of record at the time of the November 1991 RO 
rating decision which was relevant to the veteran's claim for 
service connection for a lumbar spin disorder was:  the 
veteran's service medical records; VA medical records and 
examination reports spanning from 1956 to 1991; private 
chiropractic records from 1966 to 1981; and private medical 
records related to a 1991 spine surgery.  

The veteran's service medical records appear to be complete.  
They contain entrance and separation examination reports 
along with treatment records spanning the veteran's entire 
period of military service.  The service medical records 
reveal a single treatment record dated February 1952 in which 
the veteran had complaints of low back pain.  X-ray 
examination was negative and no diagnosis was made.  In July 
1952 the veteran suffered a crushing injury to the lower 
abdominal and pelvis area when he became pinned between a 
jeep and a parked truck.  X-ray examination revealed a 
fracture of the crest of the left ilium and the right pubis 
ramus.  Initially the veteran was treated with observation, 
but it soon became apparent that the veteran developed an 
intestinal obstruction and traumatic bowel rupture as a 
result of the crushing injury which required surgical 
intervention.  The veteran recovered and there is no 
indication in any subsequent service medical record or any 
complaints of low back pain.  In June 1953 separation 
examination of the veteran was conducted.  The veteran's 
spine was noted to be "normal" with no abnormalities noted 
by the examining physician.  

A July 1962 VA hospital treatment record reveals that the 
veteran was admitted for surgical treatment of a hernia.  At 
that time x-ray examination of the veteran's pelvis and 
lumbar spine was conducted and revealed an old healed 
fracture of the wing of the left ilium  with no evidence or 
any fracture involving the lumbar spine.  

A private radiology report dated in September 1968 reveals 
that x-ray examination of the veteran's lumbar spine was 
conducted.  The impression was "spondylolysis L5.  Fracture 
of left superior facet of L5 with arthrosis of the adjacent 
joint.  Ankylosis left sacro-iliac joint noting deformity 
with osseous overgrowth of left ilium.  Minimal L5 disc 
narrowing."  The Board notes that this x-ray was taken over 
a decade after the veteran separated from military service.  
An accompanying chiropractic treatment record dated May 1968 
indicated that the veteran had pelvic injuries in 1952 and 
that he suffered from lumbosacral strain in 1958.  The 
current impression was lumbosacral strain.  Subsequent 
records show occasional chiropractic treatment for low back 
pain.  

In September 1981 a VA examination of the veteran was 
conducted.  The veteran reported complaints of low back and 
left hip pain.  Physical examination revealed slight left 
pelvic tilt and some straightening of the lumbar lordosis.  
X-ray examination revealed degenerative changes of the left 
hip and lumbosacral spine.  the final impression was "post-
traumatic fracture of the left iliac crest with degenerative 
joint disease involving the lumbosacral spine, causing 
moderate limitation of trunk mobility; difficulty with normal 
gait."  In October 1986 another VA Compensation and Pension  
examination of the veteran was conducted the final impression 
was "history of crushed fracture of pelvis with residuals 
limitation of motion of lumbo-sacral spine and X-ray evidence 
of mild degenerative joint disease."  An October 1990 VA 
treatment record reveals that the veteran had complaints of 
low back pain with radiculopathy.  

Private hospital records dated January 1991 reveal that the 
veteran suffered a low back injury in May 1989 when he fell 
at work.  By January 1991 his back pain was such that the 
veteran required surgical treatment involving disc surgery 
and spinal fusion at the L4-L5 and L5-S1 levels of his 
lumbosacral spine.  

In October 1991 another VA examination of the veteran was 
conducted.  The examiner noted the veteran's inservice pelvic 
injury as well as the post-service back injury in 1989 and 
the resultant spinal surgery in 1991.  The examining 
physician did not relate the veteran's low back disorders to 
the inservice pelvic injury.  

In this case the evidence submitted since the November 1991 
RO decision that refers to the veteran's lumbar spine 
disorder includes:  private medical records dated from 1989 
to 1993; VA medical treatment records; and VA examination 
reports dated in 1996, 1998, 2000, and 2002.   

The private medical records dated from 1989 to 1993 are more 
extensive than the private medical records previously of 
record.  However, these records merely show that the veteran 
injured his back in a work related fall in 1989 and that he 
ultimately required disc surgery and spinal fusion of the 
lumbosacral spine in January 1991.  The records which 
continue to 1993 show continued follow up for complaints of 
low back pain.  An August 1993 consultation record is 
indicative of these pain management records.  The physician 
noted the veteran's remote history of pelvic injuries during 
service as well as the 1989 low back injury.  None of these 
records relates the veteran's low back disorder to his 
inservice pelvic injury.

VA medical progress notes and a surgical consultation dated 
in October 1995 were obtained.  These records document that 
the veteran had complaints of lower extremity numbness.  The 
surgical consultation includes a medical history that 
"status post lumbar fusion that was done during the Korean 
War."  This statement is a recitation of medical history and 
not a conclusion by medical personnel.  The Court has held 
that bare transcription of lay history unenhanced by any 
additional medical comment by the examiner, is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

In February 1996 a VA examination of the veteran was 
conducted.  The veteran reported complaints of low back pain 
with numbness in his lower extremities.  The examining 
physician noted the veteran's medical history including the 
inservice pelvic injury and post-service fall with low back 
injury.  The examining physician's medical opinion was that 
as "far as his back is concerned he had a compensable injury 
to his back in 1989 which precipitated, eventually, his back 
surgery.  I feel that the injury to his back in 1989, is the 
basic cause for his major problems with his low back and legs 
at the present time."  

In July 1998 another VA examination of the veteran was 
conducted.  The examining physician noted the veteran's 
medical history and conducted a full physical examination.  
However, the examination report expresses no opinion as to 
the etiology of the veteran's lumbar spine disorder.  In 
October 2000 still another VA examination of the veteran was 
conducted after a full physical examination and review of the 
veteran's medical history, the examining physician expressed 
a medical opinion which related the veteran's lumbar spine 
disorder and complaints of chronic pain to the veteran's 
post-service injury and back surgery.

In August 2002 the most recent VA examination of the veteran 
was conducted.  Again, the examining physician fully reviewed 
the veteran's medical history including the evidence related 
to the pelvic crush injury during service and the veteran's 
fall in 1989.  The diagnosis was "status post lumbar spine 
surgery for spinal and neuroforaminal stenosis."  The 
examiner's medical opinion was that the "spinal stenosis is 
not due to the SC [service connected] fracture left iliac 
crest." 

The Board concludes that this evidence is new because it was 
not before the RO when it denied service connection for a 
lumbar spine disorder in November 1991.  Although "new," 
this evidence is not "material" because it is does not bear 
directly and substantially upon the specific matter under 
consideration, namely whether the veteran's lumbar spine 
disability is the result of his pelvic injury during active 
service.  The evidence obtained since the 1991 RO rating 
decision shows that the veteran does have a current lumbar 
spine disability which was known at the time of the November 
1991 rating decision.  This evidence also relates the 
veteran's lumbar spine disability to a post-service injury 
which occurred in 1989 and required surgery in January 1991.  
It does not include evidence relating pertinent disability to 
service, the element for service connection that was missing 
in 1991 and is still missing.  The additional evidence is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Court has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim. Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim. Id.

As noted above, the basis for the November 1991 rating 
decision was that the veteran's 1989 injury with resultant 
surgery in January 1991 was the cause of his lumbar spine 
disorder.  All of the evidence obtained since the 1991 rating 
decision shows that this is the case.  There is no evidence 
obtained since the 1991 rating decision which relates the 
veteran's lumbar spine disability to service or the inservice 
pelvic injury.  

Since the evidence received since the November 1991 rating 
decision is cumulative of evidence of record considered in 
that decision in that it fails to show medical evidence 
linking the current back disability to service or the service 
connected pelvic injury. The evidence does not bear directly 
and substantially upon the specific matters under 
consideration, and it is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims, the veteran's attempt to reopen his claim for service 
connection for a lumbar spine disorder must fail.

III.  Increased Rating

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.321, and Part 4 (2003). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2003).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2003).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2002); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The evidence of record reveals that during service in July 
1952 the veteran suffered a crushing injury to the lower 
abdominal and pelvis area when he became pinned between a 
jeep and a parked truck.  X-ray examination revealed a 
fracture of the crest of the left ilium and the right pubis 
ramus.  Initially the veteran was treated with observation, 
but it soon became apparent that the veteran developed an 
intestinal obstruction and traumatic bowel rupture as a 
result of the crushing injury which required surgical 
intervention.  The veteran recovered and there is no 
indication in any subsequent service medical record or any 
complaints of pelvic or low back pain.  

The veteran has been service connected for the residuals of a 
crush injury to the left ilium crest and pubic ramus at a 10 
percent disability rating effective from June 1953, the date 
of his separation from active service.  The veteran has had 
increasing complaints of pain over the years, with many of 
the complaints related to his lumbar spine rather than his 
pelvis or left hip.  

In October 1986 a VA examination of the veteran was 
conducted.  Examination of the veteran's hips revealed no 
swelling or tenderness.  Range of motion testing of the hips 
revealed abduction to 45 degrees and flexion to 110 degrees 
bilaterally.  Passive movement of the both hips produced pain 
when rotated medially.  X-ray examination of the left ilium 
was suggestive of the previous trauma.  

In July 1998 a VA examination of the veteran was conducted.  
The veteran complained of pain of the left pelvis area and 
used a motorized wheelchair.  He required help to get up on 
to the examination table.  However, the physical findings of 
the examination report deal mostly with the veteran's right 
knee.  

The veteran received another VA examination in October 2000.  
The veteran had complaints hip pain, pelvic pain, and low 
back pain.  He reported that he used a cane and motorized 
scooter to get around.  Examination revealed generalized 
weakness of the left lower extremity.  Hip motion was painful 
bilaterally.  X-ray examination reveled decreased joint space 
of both hips, deformity of the left iliac wing, and fusion of 
both sacroiliac joints.  

In August 2002 the most recent VA examination of the veteran 
was conducted.  Again the veteran had complaints of hip and 
back pain and he ambulated with the use of a scooter.  Range 
of motion testing of the left hip revealed flexion to 90 
degrees, external rotation to 40 degrees, and internal 
rotation to 10 degrees.  Extension testing of the left hip 
could not be conducted because the veteran was unable to bear 
weight on his right knee.   

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (2002).

"The variability of residuals following these fractures 
necessitates rating on specific residuals, faulty posture, 
limitation of motion, muscle injury, painful motion of the 
lumbar spine, manifest by muscle spasm, mild to moderate 
sciatic neuritis, peripheral nerve injury, or limitation of 
hip motion."  38 C.F.R. § 4.67 (2003)

The service connected residuals of a crush injury to the left 
ilium crest and pubic ramus is currently rated by analogy as 
10 percent disabling under diagnostic code 5255 which is used 
to rate impairment of the femur.  A 10 percent rating 
contemplates malunion of the femur with slight knee or hip 
disability.  A 20 percent rating contemplates a moderate knee 
or hip disability, while a 30 percent rating contemplates a 
marked knee or hip disability.  38 C.F.R. § 4.71a, Diagnostic 
Code 5255 (2003).  Ratings of 60 and 80 percent may also be 
assigned under this diagnostic code but such ratings 
contemplate fracture of the shaft, or neck of the femur which 
has not been shown in the present case.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2003).

The Board has considered the veteran's claim for an increased 
rating under all other applicable diagnostic codes.  X-rays 
of the veteran's hips and pelvis do reveal degenerative 
changes involving the left ilium.  Diagnostic code 5010 is 
used to rate traumatic arthritis and requires that traumatic 
arthritis be rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2003).   Diagnostic code 5003, 
degenerative arthritis, requires rating under limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2002).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2003).  In the present case 
there is some evidence of slight limitation of motion of the 
left hip, however it is not to a compensable degree under any 
of the applicable diagnostic codes.  Therefore the veteran 
would only be assigned a 10 percent disability rating under 
this diagnostic code.  

Limitation of flexion of the thigh (hip) is rated under 
diagnostic code 5252.  However, the minimum disability rating 
of 10 percent is assigned for limitation of flexion to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2003).  In 
the present case the veteran flexion of the left knee is 
limited to 90 degrees which is a greater range of motion than 
would warrant the assignment of a 10 percent disability 
rating.  

A rating of 20 percent could be assigned under Diagnostic 
Code 5253 for impairment of the thigh (hip).  The 20 percent 
rating contemplates limitation of abduction of, motion lost 
beyond 10 degrees which has not been shown in the present 
case.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2003).  

Disability ratings of 80 percent are assignable under 
Diagnostic Code 5254 for flail joint of the hip.  However 
there is no evidence that the veteran suffers from flail 
joint of the left hip.  38 C.F.R. § 4.71a, Diagnostic Code 
5254 (2003).  Finally a disability rating of up to 90 percent 
may be assigned for extremely unfavorable ankylosis of the 
hip.  38 C.F.R. § 4.71a, Diagnostic Code 5250 (2003).  
However, there is no evidence of record showing that the 
veteran suffers from hip ankylosis.  

The preponderance of the evidence is against a disability 
rating in excess of 10 percent for the veteran's the 
residuals of a crush injury to the left ilium crest and pubic 
ramus.  The evidence of record reveals that the veteran has 
some degenerative changes of the left ilium along with some 
limitation of motion of the left hip and pain on motion.  
However, the limitation of motion exhibited by the veteran's 
left hip is not to a compensable degree under any of the 
applicable diagnostic codes.  The veteran also has low back 
pain and difficulty with ambulation, but the medical evidence 
of record relates these difficulties to the veteran's 
nonservice connected low back disability.  As such, an 
increased rating for the residuals of a crush injury to the 
left ilium crest and pubic ramus must be denied.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2003) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (2003), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(2003).  

VA regulations § 4.40 describes functional loss and indicates 
that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (2003).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2003).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (2003).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (2003).

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 10 percent evaluation for his service-connected 
residuals of a crush injury to the left ilium crest and pubic 
ramus.  The Board has considered the veteran's claim for an 
increased rating for his musculoskeletal disability under all 
appropriate diagnostic codes.  The most recent VA examination 
reveals that he has x-ray evidence of arthritic changes of 
the left ilium along with some limitation of motion of the 
left hip and pain on motion.  As stated above, painful, 
unstable, or malaligned joints, due to healed injury, are 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2003).  This has been accomplished 
in the present case as the veteran is assigned a 10 percent 
disability rating for his pelvic injury disability.  
Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  



ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection a lumbar spine 
disorder, that benefit remains denied.

An increased rating for the residuals of a crush injury to 
the left ilium crest and pubic ramus is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



